In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00120-CV



         JUDGE CARLOS CORTEZ, Appellant

                            V.

    COYT RANDAL (RANDY) JOHNSTON, Appellee



         On Appeal from the 298th District Court
                 Dallas County, Texas
             Trial Court No. DC-10-14346




       Before Morriss, C.J., Carter and Moseley, JJ.
                                            ORDER
        Carlos Cortez has filed an appeal from an order denying his motion to seal court records

and vacating extant sealing orders. At this point, only a notice of appeal has been filed. The

order, signed October 29, 2013, was provided to this Court by Cortez in connection with a

contemporaneously-filed petition for writ of mandamus.

        The case is now before this Court after transfer by the Texas Supreme Court from the

Fifth Court of Appeals.

        We perceive that if the documents which are the ultimate focus of this appeal are released

to the public by the district clerk, the purpose of the appeal—to prevent their release—will be

vitiated, and the appeal would be moot.

        To protect our jurisdiction, we therefore temporarily stay the trial court’s October 29,

2013, Order Denying Motion to Seal and Vacating Sealing Order while we consider the merits of

the appeal. See Dallas Morning News v. Fifth Court of Appeals, 842 S.W.2d 655, 658 (Tex.

1992) (orig. proceeding).

        The clerk of this Court is directed to transmit a copy of this order to the attorneys of

record, the trial court judge, and the trial court clerk.

        IT IS SO ORDERED.



                                                BY THE COURT

Date: November 15, 2013



                                                    2